DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

 NORTH BROWARD HOSPITAL DISTRICT d/b/a BROWARD HEALTH
   CORAL SPRINGS a/k/a CORAL SPRINGS MEDICAL CENTER,
                        Appellant,

                                    v.

    TAMICA QUARRIE and NICOY LATOUCHE, Individually and as
          Parents and Next Friends of R.L., a Minor; et al.,
                            Appellees.

                              No. 4D20-2519

                          [November 4, 2021]

   Appeal from the State of Florida, Division of Administrative Hearings;
L.T. DOAH Case No. 20-000818N.

   Michael R. D’Lugo of Wicker, Smith, O’Hara, McCoy & Ford, P.A.,
Orlando, for appellant.

  Julie H. Littky-Rubin of Clark, Fountain, La Vista, Prather, & Littky-
Rubin, LLP, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

CONNER, C.J., MAY and DAMOORGIAN, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.